[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPLICATION TO DISCHARGE MECHANIC'S LIEN (#101)
This court incorporates the memorandum of decision rendered by it inCoughlin Realty, LLC v. Blastech, Inc., Superior Court, judicial district of Middlesex at Middletown, Docket No. 092060 (March 13, 2001, Arena, J.) Accordingly, for the reasons stated therein, the application to discharge the mechanic's lien ought to be and is hereby granted.
It is so ordered. CT Page 3153
By the court
ARENA, J.